Citation Nr: 0920738	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-07 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to August 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDING OF FACT

The veteran's asbestosis is manifested by forced vital 
capacity (FVC) that is no less than 85 percent of the 
predicted value, and by diffusing capacity of the lung for 
carbon monoxide, tested by the single breath method (DLCO 
(SB)), that is no less than 91 percent of the predicted 
value.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
asbestosis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an initial 
compensable evaluation for asbestosis, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in October 
2007 satisfied the duty to notify provisions; an additional 
letter was sent in February 2008.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Moreover, the veteran was notified of 
regulations pertinent to the establishment of an effective 
date and of the disability rating in those October 2007 and 
February 2008 letters.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Additionally, the veteran was notified by a 
letter dated in April 2008 that to substantiate a claim, he 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect of that worsening on his employment 
and daily life.  Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also afforded a VA examination in November 2007.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 
07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for asbestosis was granted by a December 
2007 rating decision, and a noncompensable evaluation 
assigned under the provisions of 38 C.F.R. § 4.97, Diagnostic 
Code 6833, effective October 3, 2007.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6833.  Under Diagnostic Code 6833, asbestosis 
is to be rated under the General Rating Formula for 
Interstitial Lung Disease, which provides a 10 percent 
evaluation when the FVC is 75- to 80-percent of the predicted 
value, or; DLCO (SB) is 66- to 80-percent of the predicted 
value.  A 30 percent evaluation is warranted when FVC is 65- 
to 74-percent of the predicted value, or; DLCO (SB) is 56- to 
65-percent of the predicted value.  A 60 percent evaluation 
is warranted when FVC is 50- to 64-percent of the predicted 
value, or; DLCO (SB) is 40- to 55-percent of the predicted 
value, or; maximum exercise capacity equals 15 to 20 
milliliter/kilogram per minute (ml/kg/min) of oxygen 
consumption with cardiorespiratory limitation.  Finally, the 
maximum 100 percent evaluation is warranted when FVC is less 
than 50 percent of the predicted value, or; DLCO (SB) is less 
than 40-percent of the predicted value, maximum exercise 
capacity equals less than 15 ml/kg/min of oxygen consumption 
with cardiorespiratory limitation, or there is evidence of 
cor pulmonale (right heart failure), pulmonary hypertension, 
or required outpatient oxygen therapy.  38 C.F.R. § 4.97.  
Where the Schedule does not provide for a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2008).

The evidence of record does not merit an initial compensable 
evaluation for asbestosis.  So that the current severity of 
the veteran's asbestosis can be considered in relation to its 
history, private pulmonary studies dated in October 1998 have 
also been considered.  See 38 C.F.R. § 4.1 (2008); see also 
Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  
Those private pulmonary studies show an FVC that was 85 
percent of predicted, and a DLCO (SB) of 91 percent of 
predicted.  Similarly, the pulmonary function tests conducted 
at the November 2007 VA examination show a pre-bronchodilator 
FVC of 94.7 percent of predicted, and a post-bronchodilator 
FVC of 107.2 percent of predicted.  Moreover, the DLCO (SB) 
test result was 107.6 percent of predicted.  The VA examiner 
indicated that spirometry, lung volumes, and diffusion 
capacity were all within normal limits.  There was also no 
evidence, either in the October 1998 private testing or the 
November 2007 VA testing that the maximum exercise capacity 
function was less than 20 ml/kg/min of oxygen consumption, or 
of cor pulmonale, pulmonary hypertension, or required 
outpatient oxygen therapy.  Thus, with the FVC being no less 
than 85 percent of predicted at any time, and DLCO (SB) being 
no less than 91 percent of predicted at any time, an initial 
compensable evaluation under the General Rating Formula for 
Interstitial Lung Disease is not warranted.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that 
an assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disabilities with the 
established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral 
is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) 
(1) is applicable).  

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
disability rating for asbestosis inadequate.  The veteran's 
asbestosis is evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code 6833, the criteria of which is found by the Board to 
specifically contemplate the veteran's level of disability 
and symptomatology.  Manifestations of the veteran's 
service-connected asbestosis include FVC being no less than 
85 percent of the predicted value at any time, and DLCO (SB) 
being no less than 91 percent of the predicted value at any 
time.  Moreover, there was no evidence of the maximum 
exercise capacity function being less than 20 ml/kg/min of 
oxygen consumption, or that the veteran has cor pulmonale or 
pulmonary hypertension, or requires outpatient oxygen 
therapy.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the veteran's symptoms are more than adequately contemplated 
by the ratings for his service-connected asbestosis; indeed, 
the pulmonary function tests, particularly those dated 
during the appeal period, do not reflect limitation meriting 
even a compensable evaluation.  Ratings in excess of the 
currently assigned ratings are provided for certain 
manifestations of asbestosis, but the medical evidence 
reflects that those manifestations are not present in this 
case.  The currently assigned ratings for the veteran's 
asbestosis more than reasonably describe his disability 
level and symptomatology and, therefore, the currently 
assigned schedular evaluations are adequate and no referral 
is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996); see also 38 C.F.R. § 4.71a.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration is not met and, 
consequently, the Board finds that the veteran is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

Because the pulmonary function testing does not show an FVC 
or DLCO (SB) result that is 80 percent or less of the 
predicted value, the preponderance of the evidence is against 
the veteran's claim for an initial compensable evaluation for 
asbestosis.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for asbestosis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


